           Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------x
 In re:

NTS W. USA CORP., A DELAWARE
CORPORATION,

                                             Debtor.

-------------------------------------------------------------x
NTS W. USA CORP., A DELAWARE
CORPORATION,

                                            Appellant,           OPINION & ORDER

        - against -                                              No. 20-CV-6692 (CS)

605 FIFTH PROPERTY OWNER, LLC,

                                             Appellee.
-------------------------------------------------------------x

Appearances:

George P. Angelich
Eric Roman
D. Austin Rettew
Arent Fox LLP
New York, New York

James H. Hulme
Arent Fox LLP
Washington, DC
Counsel for Appellant

Jay B. Solomon
Brian Bendy
Belkin Burden Goldman, LLP
New York, New York
Counsel for Appellee
             Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 2 of 18




Seibel, J.

        Before the Court is the appeal of NTS W. USA Corp., a Delaware Corporation,

(“Appellant” or “DUSA”), from the Bankruptcy Court’s Final Judgment entered on August 14,

2020, in an adversary proceeding. (Doc. 19-14 (“Final Judgment”).) The Final Judgment,

entered by stipulation, incorporated the Bankruptcy Court’s rulings on DUSA’s motion for a

preliminary injunction. (Id.) It dismissed DUSA’s claims against 605 Fifth Property Owner,

LLC, (“Appellee” or “Landlord”). (Id. ¶¶ 4-9, 11-12.) It also enjoined Appellee from drawing

down on a letter of credit, but only through August 14, 2020. (Id. ¶¶ 10, 13.) DUSA now

appeals the Bankruptcy Court’s rejection of its claims for cancelation of, or abatement of rent

due under, the commercial lease agreement between the parties. For the following reasons, the

Bankruptcy Court’s Final Judgment is AFFIRMED.

I.      BACKGROUND

        Although this case arises in a bankruptcy proceeding, it is essentially a breach of contract

dispute between landlord and tenant. I set forth below only the facts relevant to the disposition

of this matter.

                  Facts

        DUSA, doing business as Desigual, is a distributer of clothing, accessories, and other

fashion products, with retail stores in the United States. (Doc. 19-4 (“Adversary Complaint”) ¶¶

8-9; see Doc. 19-5 at A141-215 (the “Lease”) § 1.01(BBB).)1 DUSA, as tenant, and 605 Fifth

Property Owner, LLC, as landlord, are parties to a three-year commercial lease dated January 17,




        References to page numbers beginning with “A” refer to the Bates numbers in the
        1

appendix to Appellant’s Brief.


                                                     2
            Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 3 of 18




2020, for a retail space at 605 Fifth Avenue in New York, New York, (the “Leased Premises”).

(Lease at A146; see Adversary Complaint ¶ 8.)

        Under the terms of the Lease, Landlord would deliver possession of the Leased Premises

to DUSA “on or about May 1, 2020, and in no event earlier than April 1, 2020.” (Lease §

1.01(O).) The Lease requires that the ground floor of the Leased Premises be used “exclusively

for the retail sale and display of men’s, women’s and children’s apparel, footwear, accessories,

handbags and other related goods,” with the basement used for storage, a break room, an office,

or another use ancillary to Appellant’s business. (Id. § 1.01(BBB).) It specifies that DUSA

operate its business “in a high-class and reputable manner” that is “consistent and in harmony

with the standards of similar type retail establishments in comparable buildings located in the

vicinity of the Building.” (Id. § 4.04(B).) According to DUSA, the fundamental purpose of the

Lease “was to provide DUSA with a highly visible luxury retail location at the heart of the

world-renowned Fifth Avenue shopping corridor.” (Doc. 19 (“Appellant’s Br.”) at 17; see

Adversary Complaint ¶¶ 9-11.)

        The Lease contains several provisions that contemplate events outside the parties’ control

and allocate the risk of loss accordingly. Section 5.05 of the Lease, titled “Interruption of

Access, Use or Services,” contemplates events that could prevent the tenant from accessing or

using the premises caused by “natural occurrences . . . or by any other condition beyond

Landlord’s reasonable control.” (Lease § 5.05.) The Lease is explicit that in such an event,

“Tenant shall not be entitled to any damages . . . nor . . . relieve[d] . . . of the obligation to pay all

sums due.” (Id.)2 It further provides that DUSA would not be entitled to damages or relieved of



        2
            Section 5.05 of the Lease provides in full:



                                                          3
          Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 4 of 18




its obligation to pay “if any governmental entity promulgates or revises Applicable Law, or

imposes mandatory or voluntary controls or guidelines on . . . the Property.” (Id.) The Lease

also specifies that “Tenant shall procure . . . [b]usiness interruption insurance with coverage for

at least one (1) year.” (Id. § 4.07(A)(6).) Additionally, the Lease provides that force majeure

events, including “acts of nature” and “other natural disaster[s],” (id. § 1.01(BB)), may excuse

DUSA from certain specific obligations, such as its duty to pay “Percentage Rent” during a

“Temporary Cessation[]” period, (id. §§ 1.01(RRR), 1.05(H)). There is nothing in the Lease

releasing DUSA from paying base rent. (Compare id. § 1.05(H), with id. § 1.04(A).)

        In March 2020, as the COVID-19 pandemic swept across the country, New York shut

down non-essential retail businesses and barred construction to slow the spread of the virus.

(Adversary Complaint ¶¶ 19-21, 23-26; Doc. 19-5 at A122-24, A225-26; see Doc. 19-13

(“Hearing Tr.”) at A434-35; Doc. 19-8 at A250-51.) As a result, DUSA was “precluded by law



        Landlord shall not be liable for any failure (to the extent required of it by this Lease) to
        provide access to the Premises, to assure the beneficial use of the Premises or to furnish
        any services or utilities to the common and public areas of the Property when such failure
        is caused by natural occurrences, riots, civil disturbances, insurrection, war, court order,
        public enemy, accidents, breakage, repairs, strikes, lockouts, other labor disputes, the
        making of repairs, alterations or improvements to the Premises or the Property, the inability
        to obtain utilities, labor or other supplies or by any other condition beyond Landlord’s
        reasonable control, and Tenant shall not be entitled to any damages resulting from such
        failure, nor shall such failure relieve Tenant of the obligation to pay all sums due hereunder
        or constitute or be construed as a constructive or other eviction of Tenant. If any
        governmental entity promulgates or revises Applicable Law, or imposes mandatory or
        voluntary controls or guidelines on Landlord or the Property relating to the use of the
        Premises or the Property or the conservation of any utility or service provided with respect
        to this Lease, or if Landlord is required or elects to make alterations to the Property in order
        to comply with such controls or guidelines, Landlord may comply with such controls or
        guidelines, or make such alterations to the Property. Neither such compliance nor the
        making of such alterations shall entitle Tenant to any damages, relieve Tenant of the
        obligation to pay any of the sums due hereunder, or constitute a constructive or other
        eviction of Tenant.
(Id.)


                                                       4
           Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 5 of 18




from opening and operating its [planned] retail store.” (Adversary Complaint ¶ 14.) On March

25, Landlord notified DUSA that it would deliver the premises on April 1. (Doc. 19-5 at A222-

23; Adversary Complaint ¶ 27.) On March 27, DUSA responded that it could not accept the

tender of the Leased Premises because of government orders related to the COVID-19 pandemic.

(Doc. 19-5 at A225-26; Adversary Complaint ¶ 29.)

       Although the temporary restriction on construction was lifted on June 8 and retail

businesses were permitted to reopen on June 22, governmental COVID-19 regulations, such as

travel restrictions and social distancing guidelines, remained in effect. (Hearing Tr. at A426,

A435; Doc. 19-8 at A250-51, A262.) According to DUSA’s Chief Restructuring Officer, Brian

Ryniker,

       the retail market in New York City came to a complete halt, and it has been
       extremely slow to return. Tourism in New York City had also come to a halt.
       Because of quarantine requirements and other COVID mitigation strategies, tourist
       foot traffic is substantially below what is needed to support the DUSA store.

(Doc. 19-11 ¶ 12.) DUSA refused to pay the rent, and Landlord threatened to seize DUSA’s

security deposit by drawing down on the letter of credit provided by DUSA. (Adversary

Complaint ¶¶ 34, 56, 103-04.)

               Proceedings Below

       On July 7, 2020, Landlord issued a Notice of Default, and on July 16, it issued a Notice

of Event of Default and Intent to Terminate Lease. (Id. at ¶¶ 34-35.) On July 22, 2020, DUSA

filed its petition under subchapter V of chapter 11 of the Bankruptcy Code, see Bankr. No. 20-

35769, and the next day filed its adversary complaint against Landlord, see Bankr. No. 20-9035.3




       3
        “Bankr. No.” refers to a docket in the U.S. Bankruptcy Court for the Southern District
of New York.


                                                     5
           Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 6 of 18




       On July 23, the Bankruptcy Court issued a Temporary Restraining Order enjoining

Landlord from drawing down on the letter of credit. (Doc. 19-6.) On August 11, the Bankruptcy

Court held a telephonic hearing and issued an oral opinion preliminarily enjoining Landlord from

drawing down on the letter of credit until August 14, 2020, at 11:59 p.m., but otherwise finding

no likelihood of success on the merits on DUSA’s claims that the Lease should be terminated, or

that rent should be abated, due to impossibility of performance or frustration of purpose.

(Hearing Tr. at A422-26; see Final Judgment at A458-59.)4 Judge Morris explained that the

impossibility doctrine “comes into play where the contract does not expressly allocate the risk,”

(Hearing Tr. at A422), and rejected DUSA’s impossibility defense because “the parties

contemplated situations such as this, and the lease provided for them,” (id. at A424). Regarding

the frustration-of-purpose doctrine, Judge Morris found that “it cannot be said that the debtor’s

purpose is still frustrated and virtually worthless” because the city was no longer “in complete

shutdown” and construction and retail sales were permitted to continue. (Id. at A426.) She

again noted that “[t]he lease contained provisions that were designed for a situation such as the

one the parties are in. As such, the doctrine of frustration fails.” (Id.)

       On August 14, by the parties’ stipulation and request, the Bankruptcy Court entered the

Final Judgment, dismissing DUSA’s claims and allowing the preliminary injunction to expire on

August 14, 2020 at 11:59 p.m. (Final Judgment.)



       4
          The Bankruptcy Court determined that New York City’s 68-day suspension of non-
essential construction work constituted a “Violation Condition” as a “stop work order,” (see
Lease § 1.01(AAAA)), and thus, under the terms of the Lease, DUSA was entitled to a 68-day
extension of the 60-day period at the start of the lease during which DUSA was not obligated to
pay base rent, (see id. §§ 1.01(CC), 1.04(B), 2.02(F); Hearing Tr. at A433-36). Based on that
finding, Judge Morris granted “on a limited basis” DUSA’s request for a preliminary injunction
preventing Landlord from drawing down on the letter of credit only through August 14, 2020,
and DUSA was required to pay base rent starting August 15, 2020. (Hearing Tr. at A439.)


                                                      6
              Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 7 of 18




                  Appeal

          On August 17, 2020, Appellant filed its Notice of Appeal. (Doc. 1.)5 DUSA challenges

the Bankruptcy Court’s denial of its claim that the Lease should be canceled or that rent due

under the Lease should be abated or deferred due to frustration of purpose or impossibility of

performance. (Appellant’s Br. at 2.) Landlord argues (i) that Appellant waived its rights to

appeal the Final Judgment by voluntarily stipulating to the judgment, and (ii) that Appellant’s

claims of frustration of purpose and impossibility are baseless. (Doc. 20 (“Appellee’s Br.”) at

11-12.)

II.       LEGAL STANDARD

          This Court has jurisdiction pursuant to 28 U.S.C. § 158(a)(1) to hear appeals from final

judgments, orders, and decrees of a bankruptcy court. A district court reviews a bankruptcy

court’s findings of fact for clear error and its legal conclusions de novo. Overbaugh v.

Household Bank, N.A. (In re Overbaugh), 559 F.3d 125, 129 (2d Cir. 2009) (per curiam).

“When reviewing for clear error, [the Court] may reverse only if [it is] left with the definite and

firm conviction that a mistake has been committed.” United States v. Bershchansky, 788 F.3d

102, 110 (2d Cir. 2015) (cleaned up). “Thus, if the factual findings of the bankruptcy court are

plausible in light of the record viewed in its entirety, this Court may not reverse it even though

convinced that had it been sitting as the trier of fact, it would have weighed the evidence

differently.” Savage & Assocs., P.C. v. Williams Commc’ns (In re Teligent Servs., Inc.), 372

B.R. 594, 599 (S.D.N.Y. 2007) (cleaned up). “And where there are two permissible views of the




          5
        On August 26, 2020, Appellee filed a motion to expedite the appeal, (Doc. 4), which the
Court denied on August 31, 2020, (Doc. 10).


                                                      7
          Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 8 of 18




evidence, the factfinder’s choice between them cannot be clearly erroneous.” Lawsky v. Frontier

Ins. Grp., LLC (In re Frontier Ins. Grp., Inc.), 598 B.R. 87, 96 (S.D.N.Y. 2019) (cleaned up).

III.   DISCUSSION

       DUSA argues that the Bankruptcy Court erred in concluding that DUSA was not entitled

to cancel the Lease because: (i) the fundamental purpose of the Lease was frustrated by the

unforeseeable effects of the pandemic; (ii) New York courts have applied the frustration-of-

purpose doctrine to cancel leases in “much less severe circumstances”; and (iii) both the

frustration-of-purpose and impossibility-of-performance doctrines “require abatement of rent due

during the government-ordered COVID-19 shutdown.” (Appellant’s Br. at 15-16.) DUSA also

argues that, “[a]t a minimum, [it] should not have to pay full rent,” and that “this case should be

remanded with instructions to the Bankruptcy Court to determine a fair rental rate for these

premises in the present COVID-19 pandemic conditions.” (Id. at 26.)

               Right to Appeal

       According to Landlord, DUSA waived its right to appeal by voluntarily stipulating to the

entry of a final judgment without expressly reserving the right to appeal. (Appellee’s Br. at 1-2.)

Landlord asserts that “[a] party who consents to the substance of a judgment without expressly

reserving its right to appeal is presumed to have waived its right to appeal from the judgment.”

(Id. at 13) (emphasis in original). It further contends that the language in the Final Judgment that

“neither party is waiving its arguments as set forth in its papers or at the hearing,” does not

“mention anything about reserving the right to appeal the Final Judgment, only that the parties

are not waiving their arguments.” (Id. at 14) (emphasis in original). The Court cannot imagine

(and Landlord has not suggested) to what that sentence might refer if not to reserving rights on

appeal, as appeal is the remaining pathway after a final judgment. Further, the cases Landlord




                                                      8
          Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 9 of 18




cites provide no support for its argument and correctly draw a “distinction between consenting to

the substance of a judgment” and “merely consenting to the judgment’s form.” Taylor Brands,

LLC v. GB II Corp., 627 F.3d 874, 878 (Fed. Cir. 2010) (“[N]o waiver exists – even without a

reservation of appellate rights – when a party consents solely to the form of a judgment, because

merely agreeing to the form of a judgment does not in itself imply that the party agrees with the

judgment’s substantive outcome or intends to abandon its position on the issues.”). Moreover,

“both the Supreme Court and the courts of appeals have repeatedly held that the entry of a

stipulated final judgment after a dispositive ruling does not bar an appeal.” Id. at 877. While

Bankruptcy Judge Morris’s ruling on the application for a preliminary injunction was not a

dispositive ruling, the parties agreed that no purpose would be served by further proceedings and

that it would be most efficient to treat the ruling as dispositive. It is plain to this Court – and

must have been plain to Appellee – that Appellant, by stipulating to the entry of the Final

Judgment, was seeking to expedite, not waive, its appeal. I thus turn to the merits.

                Frustration of Purpose

        DUSA contends that unique circumstances support its claim for rescission because “[a]s a

result of COVID-19, the government shut down orders, and the evisceration of Fifth Avenue

retail, performing the Lease no longer gives DUSA what induced it to make the Lease in the first

place.” (Appellant’s Br. at 20.) DUSA also points to the “specific and unique” fact that this

case involves a “new and un-commenced Lease,” which it argues supports applying the

frustration-of-purpose doctrine. (Id. at 26.)

        The frustration-of-purpose doctrine discharges a party’s contractual duties “where a

virtually cataclysmic, wholly unforeseeable event renders the contract valueless to one party.”

United States v. Gen. Douglas MacArthur Senior Vill., Inc., 508 F.2d 377, 381 (2d Cir. 1974).




                                                       9
         Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 10 of 18




The doctrine is applied narrowly and only when “the frustration is substantial.” A + E Television

Networks, LLC v. Wish Factory Inc., No. 15-CV-1189, 2016 WL 8136110, at *12 (S.D.N.Y.

Mar. 11, 2016) (cleaned up). “In order to be invoked, the frustrated purpose must be so

completely the basis of the contract that, as both parties understood, the transaction would have

made little sense.” In re Condado Plaza Acquisition LLC, 620 B.R. 820, 839 (Bankr. S.D.N.Y.

2020). In other words, “[t]here must be a showing that a circumstance that induced the contract

no longer exists, and that circumstance must be the very foundation of the contract.” Id. at 840.

       In addition, “[i]t is not enough that the transaction will be less profitable for an affected

party or even that the party will sustain a loss.” Id. at 839-40. “In New York, a party is not

excused from a contract simply because it becomes more economically difficult to perform,”

A + E Television Networks, 2016 WL 8136110, at *13, and “a change in market conditions or an

increase in the cost of performance are insufficient grounds to assert” New York’s frustration-of-

purpose defense, Health-Chem Corp. v. Baker, 737 F. Supp. 770, 776 (S.D.N.Y.), aff’d, 915 F.2d

805 (2d Cir. 1990). “Quite a bit more is required than demonstrating a desire to avoid the

consequences of a deal gone sour.” Id.

       Importantly, the doctrine may not be invoked, and thus offers no defense to the

enforcement of a contract, when “the terms of the contract impose the relevant risks on one of

the parties.” In re Condado Plaza Acquisition LLC, 620 B.R. at 840.

       Many New York courts assessing commercial lease disputes amidst the COVID-19

pandemic have held that the temporary and evolving restrictions on a commercial tenant’s

business do not warrant rescission or other relief based on the frustration-of-purpose doctrine.

See, e.g., Gap Inc. v. 170 Broadway Retail Owner, LLC, No. 2020-04770, 2021 WL 2653300, at

*2 (N.Y. App. Div. June 29, 2021) (“The doctrine of frustration of purpose does not apply as a




                                                     10
         Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 11 of 18




matter of law where, as here, the tenant was not completely deprived of the benefit of its

bargain.”) (cleaned up); E. 16th St. Owner LLC v. Union 16 Parking LLC, No. 653839/2020,

2021 WL 143471, at *2 (N.Y. Sup. Ct. Jan. 15, 2021) (“That their customer base was reduced

because of the pandemic is not a basis to find that the frustration of purpose doctrine should

apply here.”); 35 E. 75th St. Corp. v. Christian Louboutin L.L.C., No. 154883/2020, 2020 WL

7315470, at *2 (N.Y. Sup. Ct. Dec. 9, 2020) (rejecting frustration of purpose argument even

though “defendant’s business model of attracting street traffic is no longer profitable because

there are dramatically fewer people walking around due to the pandemic”); 1140 Broadway LLC

v. Bold Food, LLC, No. 652674/2020, 2020 WL 7137817, at *2 (N.Y. Sup. Ct. Dec. 3, 2020)

(“[T]he tenant’s business was devastated by a pandemic. That does not fit into the narrow

doctrine of frustration of purpose.”).

       My colleague Chief Judge Laura Taylor Swain reached a similar conclusion in Gap Inc.

v. Ponte Gadea N.Y. LLC, No. 20-CV-4541, 2021 WL 861121 (S.D.N.Y. Mar. 8, 2021). The

court found that the tenant in that case did not show that the purpose of the lease – the “operation

of a ‘first-class retail business’” – “was so completely frustrated by the COVD-19 pandemic that

the transaction makes little sense.” Id. at *8-9 (cleaned up) (“The possibility that the stores at

issue in this case may suffer particularly adverse financial consequences from the COVID-19

pandemic does not amount to frustration of the purpose of the Lease.”). The court also observed

that the lease contemplated the possibility that a government restriction might frustrate its

purpose, thus “defeating any claim that the possibility was ‘wholly unforeseeable.’” Id. at *8.

       The same is true here. Section 5.05 of the Lease expressly contemplates that “natural

occurrences,” government-imposed controls or guidelines, or “other condition[s] beyond

Landlord’s reasonable control” could prevent the tenant from accessing or using the premises.




                                                     11
           Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 12 of 18




(Lease § 5.05.) The Lease is explicit that in such an event, DUSA would not be released from

“the obligation to pay all sums due.” (Id.) In light of the parties’ express allocation of risk,6 the

Bankruptcy Court correctly concluded that the Tenant’s frustration of purpose claim fails as a

matter of law. See Gap Inc., 2021 WL 861121, at *8 (“[T]o the extent Gap contends that New

York State’s blanket prohibition on non-essential business . . . frustrated the purpose of the

Lease, the possibility of just such a prohibition was referenced in the Lease itself, defeating any

claim that the possibility was ‘wholly unforeseeable.’”); In re Condado Plaza Acquisition, 620

B.R. at 840 (“Nor is the [frustration-of-purpose] defense available if the terms of the contract

impose the relevant risks on one of the parties.”); see also 1600 Walnut Corp. v. Cole Haan Co.

Store, No. 20-4223, 2021 WL 1193100, at *2 (E.D. Pa. Mar. 30, 2021) (“Only where there has

been no contractual allocation of a risk should a court determine the allocation based on common

law theories, such as impossibility and frustration of purpose.”).7


       6
          The COVID-19 pandemic falls within § 5.05 as a “natural occurrence,” see JN
Contemporary Art LLC v. Phillips Auctioneers LLC, 507 F. Supp. 3d 490, 501 (S.D.N.Y. 2020)
(“It cannot be seriously disputed that the COVID-19 pandemic is a natural disaster.”), appeal
filed, No. 21-32 (2d Cir. Jan. 6, 2021), and the ensuing shutdown orders are plainly government-
imposed controls or guidelines and conditions beyond Landlord’s reasonable control. It does not
matter that a pandemic or government shutdown orders were not specifically listed in the
paragraph. See Valentino U.S.A., Inc. v. 693 Fifth Owner LLC, No. 652605/2020, 2021 WL
668788, at *1 (N.Y Sup. Ct. Jan. 27, 2021) (parties expressly allocated the risk despite “[t]he fact
that the COVID 19 pandemic was not specifically enumerated by the parties . . . because the
Lease is drafted broadly and encompasses the present situation by providing that nothing
contained in . . . the Lease including ‘restrictive governmental laws or regulations,’ certain
cataclysmic events, ‘or other reason of a similar or dissimilar nature beyond the reasonable
control of the party delayed in performing work or doing acts required’ shall excuse the payment
of rent”); see also Victoria’s Secret Stores, LLC v. Herald Square Owner LLC, No.
651833/2020, 2021 WL 69146, at *1 (N.Y. Sup. Ct. Jan. 7, 2021) (“It is of no moment that the
specific cause for the government law was not enumerated by the parties because the Lease as
drafted is broad and encompasses what happened here – a state law that temporarily caused a
closure of the tenant’s business.”).
       7
        DUSA unpersuasively argues that Gap Inc. is “inapposite and factually different.”
(Doc. 23 at 1.) Specifically, DUSA asserts that the Lease here “never commenced”; that the



                                                     12
         Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 13 of 18




       Even had the parties not contemplated these risks, the record does not support DUSA’s

argument that pandemic-related restrictions on its use of the Leased Premises “completely

altered the fundamental basis” of the Lease, or that the Lease “has no economic value.”

(Appellant’s Br. at 18). The pandemic triggered several months of shutdown followed by an

evolving set of restrictions that have reduced – but not eliminated – DUSA’s ability to generate




primary purpose of the lease was “fundamentally frustrated” because tourist traffic on Fifth
Avenue has yet to recover even after the mandatory closures; and that the Gap Inc. court “relied
heavily” on force majeure language in reaching its decision. (Id. at 1-2.)
        First, DUSA points out that the shutdown orders, which barred DUSA from operating or
constructing its store, occurred before the Lease could commence. (Id. at 2.) But it neither
explains why that would matter in applying the frustration-of-purpose doctrine, nor provides
authority suggesting it should. DUSA also elides the fact that New York’s COVID-19 shutdown
order was only temporary and, as Landlord argues, “the temporary suspension of construction
work did not prohibit Tenant from preparing the Premises for the Tenant’s Work, such as
performing measurements, preparing construction plans and completing other preliminary non-
construction work necessary to prepare the Premises for occupancy.” (Appellee’s Br. at 22 n.5.)
Additionally, the temporary restrictions were lifted as of June 8, 2020. (Doc. 19-8 at A250-51;
Hearing Tr. at A435.) Moreover, the Lease contemplated temporary impediments to DUSA
completing the necessary alterations to the Leased Premises and provided for an extension of the
Free Base Rental Period during that time. (Lease § 2.02(F).)
        Next, in stating that the primary purpose of the Lease was to serve “tourist traffic on Fifth
Avenue,” DUSA relies on “uncontroverted evidence” – the testimony of its Chief Restructuring
Officer in the bankruptcy proceedings below. (Doc. 23 at 1.) DUSA’s subjective intent in
entering the Lease, however, ignores the plain terms of the Lease. See Rosenblatt v. Christie,
Mason & Woods Ltd., 195 F. App’x 11, 12 (2d Cir. 2006) (summary order) (“Where, as here, a
contract is unambiguous, it is enforced according to its terms, and the court will generally not
look outside the four corners of the document to add to or vary it.”) (cleaned up). There is no
provision of the Lease that represents that the neighborhood of the Premises will be “well-
trafficked,” (Appellant’s Br. at 17), or a “tourist-heavy, luxury shopping destination,” (Doc. 21
(“Appellant’s Reply”) at 7). Nor does the Lease condition the payment of rent on such
conditions – a provision for which DUSA could have bargained.
        Finally, far from relying heavily on the wording of the force majeure provision in that
case, the Gap Inc. court’s discussion of the frustration-of-purpose doctrine contains a single
sentence citing that provision, see 2021 WL 861121, at *8, and while the language there
specifically contemplated a public emergency, the specific event at issue need not be spelled out
for a force majeure clause to allocate risk, see note 6 above.


                                                     13
             Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 14 of 18




revenue from its retail operation.8 See Greater N.Y. Auto. Dealers Ass’n, Inc. v. City Spec, LLC,

No. LT-053560-20/QU, 2020 WL 8173082, at *9 (N.Y. Civ. Ct. Dec. 29, 2020) (“[E]ven if

Respondent were forced by the Executive Order to close in-person operations at the Premises, a

four-month closure out of a five-year lease did not frustrate the overall purpose of the Lease.”);

see also Hearing Tr. at A426 (as of the bankruptcy petition date, “construction and retail sales

were permitted to continue with certain . . . restrictions”). That operations at the Leased

Premises will likely be less lucrative than DUSA expected, perhaps even significantly so, does

not suffice to show frustration of purpose. See Gap Inc., 2021 WL 861121, at *9; see also CAI

Rail, Inc. v. Badger Mining Corp., No. 20-CV-4644, 2021 WL 705880, at *9 (S.D.N.Y. Feb. 22,

2021) (“At most, [Defendant] has shown that the contract has become unprofitable and ‘more

onerous’ which does not excuse performance under New York law.”). Accordingly, the

Bankruptcy Court appropriately concluded that DUSA had not shown either that the purpose of

the Lease was “still frustrated” or that the Lease was “virtually worthless.” (Hearing Tr. at

A426.)

         Although the adverse economic effects of the pandemic are undoubtedly significant, the

Bankruptcy Court did not err in finding the narrow doctrine of frustration of purpose

inapplicable.9


         8
         While there are no guarantees, I may take judicial notice of the fact that tourism and
other economic activity in midtown Manhattan continue to revive.
         9
          Appellant argues that UMNV 205-207 Newbury LLC v. Caffé Nero Americas, Inc., No.
2084CV01493-BLS2, 2021 WL 714016 (Mass. Super. Ct. Feb. 8, 2021), “is more instructive”
than Gap, Inc. (Doc. 23 at 1.) There, a Massachusetts court held that the force majeure
provision did “not address the distinct risk that the performance could still be possible even
while the main purpose of the Lease is frustrated by events not in the parties’ control.” UMNV
205-207 Newbury LLC, 2021 WL 714016, at *6. I do not find that case persuasive, and in any
event, I think the Lease here addresses both the risk that performance may become impossible
and the risk that performance may become frustrated. (See Lease § 5.05) (“Landlord shall not be



                                                    14
         Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 15 of 18




               Impossibility

       DUSA next argues that it should not be obligated to pay rent “for at least April, May, and

June of 2020” when New York’s shutdown order was in effect. (Appellant’s Br. at 25.)10 DUSA

further requests that the case “be remanded with instructions to the Bankruptcy Court to

determine a fair rental rate for these premises in the present COVID-19 pandemic conditions”

because “DUSA should not have to pay full rent to operate in what was once a coveted luxury

shopping corridor but is no longer.” (Id. at 26.)

       “The law in New York is well settled that once a party to a contract has made a promise,

that party must perform or respond in damages for its failure, even when unforeseen

circumstances make performance burdensome.” Urb. Archaeology Ltd. v. 207 E. 57th St. LLC,

No. 600827/2009, 2009 WL 8572326, at *4 (N.Y. Sup. Ct. Sept. 10, 2009) (cleaned up), aff’d,

891 N.Y.S.2d 63 (App. Div. 2009). “The impossibility of performing the contract may be raised

as an affirmative defense in a breach of contract action, but financial difficulty or economic

hardship of the promisor, even to the extent of insolvency or bankruptcy, does not establish

impossibility sufficient to excuse performance of a contractual obligation.” Id. “Impossibility

excuses a party’s performance only when the destruction of the subject matter of the contract or




liable for any failure . . . to assure the beneficial use of the Premises . . . . If any governmental
entity promulgates or revises Applicable Law, or imposes mandatory or voluntary controls or
guidelines on Landlord or the Property relating to the use of the Premises or the Property . . .
Landlord may comply with such controls or guidelines . . . . [S]uch compliance . . . shall [not]
entitle Tenant to any damages [or] relieve Tenant of the obligation to pay any of the sums due
hereunder . . . .”). And, as noted, even if the Lease did not contemplate the situation here, its
purpose is not completely frustrated.
       10
           DUSA’s argument that it should not be required to pay rent for April, May, and June of
2020 is perplexing given that the Bankruptcy Court extended the Free Base Rental Period, which
began on April 1, until August 14, (Final Judgment at A458-59), which helped DUSA “g[e]t out
of rent for the past four months,” (Hearing Tr. at A440).


                                                      15
         Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 16 of 18




the means of performance makes performance objectively impossible. Moreover, the

impossibility must be produced by an unanticipated event that could not have been foreseen or

guarded against in the contract.” Kel Kim Corp. v Cent. Mkts., Inc., 70 N.Y.2d 900, 902 (1987).

The defense is applied narrowly, “due in part to judicial recognition that the purpose of contract

law is to allocate the risk that might affect performance and that performance should be excused

only in extreme circumstances.” Id. Such circumstances exist when “performance is impossible

due to the destruction of the means of performance by [an] act of God, vis major, or by law.”

Ebert v. Holiday Inn, 628 F. App’x 21, 23 (2d Cir. 2015) (summary order) (cleaned up).

        Here, the Bankruptcy Court correctly determined that the impossibility defense is

inapplicable because “the parties contemplated situations such as this, and the lease provided for

them.” (Hearing Tr. at A424.) The lease was entered into by sophisticated commercial parties

who anticipated that future events, including “natural occurrences, . . . any other condition

beyond Landlord’s reasonable control,” or “governmental . . . controls or guidelines” might

occur. (Lease § 5.05) The parties agreed that in such an event, “Tenant shall not be entitled to

any damages . . . nor . . . relieve[d] . . . of the obligation to pay all sums due.” Id.; see also Urb.

Archaeology Ltd., 2009 WL 8572326, at *5 (“The contract here was entered into by

sophisticated commercial parties who could have anticipated the possibility that future events

might result in financial disadvantage on the part of either party, even if the precise cause or

extent of such financial disadvantage was not foreseen at the time the contract was executed.

Thus, under the circumstances extant at bar the impossibility of performance doctrine does not

relieve plaintiff of its obligations under the Lease.”) (citation omitted). Thus, like the frustration-

of-purpose doctrine, the doctrine of impossibility does not relieve DUSA of its obligations under

the Lease because the event was foreseeable and accounted for. See Gander Mountain Co. v.




                                                      16
         Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 17 of 18




Islip U-Slip LLC, 923 F. Supp. 2d 351, 362 (“Impossibility and frustration of purpose refer to

two distinct doctrines in contract law, but both require unforeseeability.”) (cleaned up); see also

Ebert, 628 F. App’x at 24 (“To establish impossibility, the inability to perform must be produced

by an unanticipated event that could not have been foreseen or guarded against in the contract.”)

(cleaned up); Gap Inc., 2021 WL 861121, at *10 (“Gap’s impossibility defense fails because the

very text of the Lease demonstrates that the conditions that Gap claims render performance

impossible were foreseeable.”); A/R Retail LLC v. Hugo Boss Retail, Inc., 149 N.Y.S.3d 808,

827 (N.Y. Sup. Ct. 2021) (“To the extent Tenant’s impossibility argument is predicated on

government orders – both during the shutdown period and afterward – the force majeure

provisions in the Lease indicate that the risk of such disruptions were not unforeseeable.”).11

       The Bankruptcy Court thus correctly held that Appellant’s performance was not excused

by either the frustration or impossibility doctrine.12

IV.    CONCLUSION

       For the foregoing reasons, the Bankruptcy Court’s Final Judgment is AFFIRMED. The

Clerk of Court is respectfully directed to close the case.




       11
          DUSA’s argument that “[t]he shutdown rendered it simply impossible for DUSA to
comply with its obligations under the Lease,” (Appellant’s Br. at 25), may arguably hold water
for the period of the shutdown – for which it seems it did not have to pay rent – but is otherwise
unpersuasive because by the time it filed its complaint in July 2020, its operations were no
longer prohibited. See Gap Inc., 2021 WL 2653300, at *2 (“[P]laintiff’s assertion that Executive
Order 202.8 [Governor Cuomo’s March 20, 2020 shutdown order] rendered it objectively
impossible to perform its operations as a retail store as required by the lease is unavailing as
defendant correctly points out that by the time plaintiff filed its complaint in July 2020, this was
no longer the case.”).
       12
          DUSA argues that the case should be remanded with instructions to the Bankruptcy
Court to determine a fair rental rate. (Appellant’s Br. at 26; Appellant’s Reply at 22.) Because
neither doctrine applies, remand would serve no purpose.


                                                         17
        Case 7:20-cv-06692-CS Document 26 Filed 09/09/21 Page 18 of 18




SO ORDERED.

Dated: September 9, 2021
       White Plains, New York

                                         _____________________________
                                          CATHY SEIBEL, U.S.D.J.




                                        18
